Citation Nr: 1311613	
Decision Date: 04/08/13    Archive Date: 04/19/13

DOCKET NO.  07-29 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right knee patellofemoral syndrome (PFS).  

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse

ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from November 2001 to April 2002, and had additional service in the National Guard.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which granted service connection for right knee PFS and assigned a 10 percent rating, effective August 10, 2005.  Jurisdiction of the Veteran's claims file is currently at the Nashville, Tennessee RO.  

In a March 2011 rating decision, the RO awarded a temporary 100 percent rating for a period of convalescence following right knee surgery, between June 28, 2010, and August 1, 2010.  A 10 percent rating was assigned thereafter.  Thus, the issue before the Board is entitled to a rating in excess of 10 percent both prior to June 28, 2010, and after August 1, 2010.  

The case was recently before the Board in December 2011, at which time the claim was remanded for further development.  The requested action was taken and the case has since been returned to the Board for adjudication.  

Additionally, the Acting Veterans Law Judge who presided over the Veteran's June 2011 hearing is no longer with the Board.  However, the transcript is of record.  In a letter dated in February 2013, the Veteran was notified that she could participate in another hearing with a new Veterans Law Judge.  38 C.F.R. §§ 20.707, 20.717 (2012).  The letter stated that if she did not reply with her hearing selection within 30 days, the Board would assume she did not wish to have another hearing.  The Veteran did not reply, as such the Board will proceed with adjudication.  

In addition to a paper claims file, the Veteran also has an electronic file known as a Virtual VA file.  The Board has reviewed both the paper and electronic files prior to reaching this decision.  

The issue of entitlement to service connection for a back disability has been raised by the record, but has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for any appropriate action.  


FINDINGS OF FACT

1.  The Veteran's right knee disability is manifested by pain, limited motion, mild crepitus, subjective giving way, subjective instability, and dislocated semilunar cartilage with episodes of locking and pain into the joint, but not by objective evidence of flexion limited to 30 degrees or less; extension limited to 10 degrees or more; recurrent subluxation or objective evidence of lateral instability; or impairment of the tibia or fibula.

2.  The Veteran fails to meet the schedular requirements for TDIU and her service-connected disability does not preclude her from obtaining and retaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent disability rating for dislocated semilunar cartilage of the right knee with frequent episodes of locking and pain have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1-4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5258 (2012).

2.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326 (2012).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his possession that pertains to the claim. The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

In this case, the claim is a "downstream" issue in that it arose from the initial grant of service connection.  Prior to the rating decision granting service connection, the RO issued a notice letter in September 2005 that fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2012); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The September 2005 letter, as well as the March 2006 letter, informed him that additional information or evidence was needed to support her claims, and asked her to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The March 2006 also explained to the Veteran how disability ratings and effective dates are determined. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In the December 2011 remand, the Board found that the Veteran had raised a claim for TDIU and that such claim should be addressed by the Appeals Management Center (AMC) or RO pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) (the Court held that a TDIU claim is part of an increased disability rating claim when such claim is raised by the record).  The Board is aware that the Veteran was not provided traditional notice with respect to her TDIU claim.  The Board finds, however, that she was not prejudiced by this lack of notice because the March 2006 Dingess-compliant notice included a discussion of how ratings are assigned and the necessity that the Board review the impact of the service-connected disabilities on a veteran's employment.  She was also advised that she could submit evidence on how her disability impacted her employment.  In addition, the Veteran testified in June 2011 as to the impact her right knee disability has on her employability. Finally, the March 2012 VA examiner specifically discussed the impact of the Veteran's right knee disability on her ability to work, and her representative has not indicated that she has been prejudiced by not receiving adequate notice.  

As noted above, the Veteran also was afforded a hearing before a Veterans Law Judge (VLJ) during which she presented oral argument in support of her increased rating and TDIU claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2012) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and discussed the basis of the prior determination and suggested the submission of evidence that would be beneficial to the Veteran's claims.  Significantly, the Veteran was offered another Board hearing in February 2013, but she failed to respond.  Moreover, neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has she identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

If any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced Veterans Service Organization and has submitted argument in support of her claim.  These arguments have referenced the applicable law and regulations necessary for a grant of an increased rating, including the specific disability rating percentage the Veteran feels is applicable and warranted.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for her to prevail on her claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs), private treatment records, and VA medical records are in the file.  In a January 2012 letter to the Veteran, the AMC requested that she provide the names and addresses of treating physicians from 2010 to the present.  She was also requested to submit releases so that VA may obtain that information.  She did not reply.  The Veteran has at no time referenced any additional outstanding records that she wanted VA to obtain or that she felt were relevant to the claim.

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2012).

The RO provided the Veteran appropriate VA examination most recently in March 2012.  The VA examination report is thorough and supported by the other treatment evidence of record.  The examination report discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria.  The examination report also discussed the impact of the disability on the Veteran's daily living and her employment.  Based on the examination, the absence of evidence of worsening symptomatology since the examination, and the fact there is no rule as to how current an examination must be, the Board concludes the March 2012 examination report in this case is adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Based on the January 2012 letter requesting releases for medical records sent to the Veteran; the March 2012 VA examination; and the subsequent readjudication of the claims, the Board finds that there has been substantial compliance with its December 2011 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Increased Rating

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2012).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2012).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath, 1 Vet. App. at 589.

Where the issue involves the assignment of an initial rating for a disability following the initial award of service connection for that disability, as is the case here, the entire history of the disability must be considered and, if appropriate, staged ratings may be applied.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The Veteran's PFS of the right knee is currently rated, by analogy, under Diagnostic Code 5257 for recurrent subluxation or lateral instability.  Potential rating criteria applicable to knee disabilities are as noted below.  

Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate Diagnostic Codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate Diagnostic Codes, the compensable limitation of motion should be rated under the appropriate Diagnostic Codes for the specific joint or joints involved.  38 C.F.R. § 4.71a. 

The general rating schedules for limitation of motion of the knee are 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  

Under Diagnostic Code 5260, a 10 percent disability rating is warranted for flexion limited to 45 degrees.  A 20 percent disability rating is assigned for flexion limited to 30 degrees; and a 30 percent disability rating is assigned for flexion limited to 15 degrees.  

Under Diagnostic Code 5261, a 10 percent disability rating is warranted for extension limited to 10 degrees.  A 20 percent disability rating is assigned for extension limited to 15 degrees.  A 30 percent disability rating is assigned for extension limited to 20 degrees.  A 40 percent disability rating is assigned for extension limited to 30 degrees; and a 50 percent disability rating is assigned for extension limited to 45 degrees.  See 38 C.F.R. § 4.71a.  

In addition, separate ratings may be assigned for compensable limitation of both flexion and extension.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint).

Diagnostic Code 5257 provides for the assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability of a knee; a 20 percent rating when there is moderate recurrent subluxation or lateral instability; and a 30 percent evaluation for severe knee impairment with recurrent subluxation or lateral instability.  Id.  Subluxation of the patella is "incomplete or partial dislocation of the knee cap."  Rykhus v. Brown, 6 Vet. App. 354, 358 (1993) (citing Dorland's Illustrated Medical Dictionary at 1241, 1599 (27th edition 1988)).  The Board observes that the words "slight," "moderate," and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2012).

Factual Background and Analysis

The Veteran essentially contends that her right knee disability is more severely disabling than the current 10 percent rating awarded.  By way of background, she filed her claim of service connection in August 2005, and was awarded a 10 percent rating for her right knee disability in a May 2006 rating decision.  The effective date was assigned for the date of claim.  The Veteran appealed this initial rating, and requests a 20 percent rating so she could be considered for Vocational Rehabilitation benefits.  She also contends that her right knee disability prevents her from working in her normal occupation as a veterinary technician.  

In the year prior to filing for service connection, the Veteran was diagnosed as having chondromalacia of the right knee with persistent right knee pain.  She eventually failed to meet the National Guard retention standards and underwent a Physical Evaluation Board.   

In a January 2005 service treatment record, the Veteran reported daily pain that is aggravated by stooping, bending, squatting, climbing, running, and aerobic PT.  Her pain is somewhat alleviated by ice elevation, and occasional use of ibuprofen.  She indicated that she uses a right knee brace, and underwent physical therapy for treatment.  Noted was the Veteran's history of right knee arthroscopy in 2003.  Upon physical examination, the treating professional noted marked quad atrophy in the right leg, but with 5/5 motor strength.  There was no joint effusion, but there was tenderness to palpation over the medial femoral condyle.  McMurray's testing was negative and Lachman's was 1-A.  The right knee was stable to varus and valgus stress, and there was no erythema around the knee.  There was some pain appreciated with right patellar compression.  Range of motion in the right knee was from 0 to 140 degrees.  The Veteran was eventually discharged from the National Guard. 

Following her claim, the Veteran was afforded a VA examination in May 2006, at which time she reported right knee pain due to running in service.  She was treated with PT and over-the-counter pain medication.  X-ray of the right knee was normal. During service she was diagnosed as having patellofemoral pain syndrome and genu recurvatum.  The 2003 arthroscopy was normal and a subsequent MRI revealed minimal right patellar chondrosis.  She currently reported daily right knee pain that is worsened with descending and ascending stairs, squatting, or prolonged standing.  She indicated that heat or ice applications somewhat relieve her pain.  She denied use of any assistive devices or braces.  The Veteran indicated, however, that her right knee pain makes it difficult to work as a veterinary technician because she cannot stand long enough to lift animals.  She is unable to work out; pain interferes with her daily chores, and causes difficulty raising her child.  

Physical examination showed a normal gait and no problem mounting and dismounting the examination table.  The right knee had no effusion or edema, and both knees looked identical.  The Veteran endorsed medial joint line tenderness.  McMurray, drawer, and Lachman testing were all negative.  There was no medial or lateral instability upon stressing the knee in varus and valgus planes, but she endorsed mild tenderness upon compression of the patella against the femoral condyle.  Range of motion in the right knee was from +2 degrees of full extension and was self limited by muscular contraction at 110 degrees with subjective pain at 70 degrees.  During repetitive motion testing, the Veteran resisted flexion at 100 degrees.  The examiner indicated that although the Veteran experienced muscular resistance at 110 degrees, he did not consider this her maximum effort.  She also attempted to squat and could flex her knees only approximately 35-40 degrees while complaining of medial joint line pain in the right knee.  The examiner diagnosed the Veteran as having right PFS, with minimal cartilaginous irregularity found on MRI.  

In an August 2006 treatment record, the Veteran again sought treatment for right knee pain.  She denied catching, locking, or instability of the right knee joint, but had popping of the knee cap.  She described her main complaint as pain.  Physical examination revealed active range of motion from 0 to 130, with some atrophy in the right quad.  There was no effusion or edema appreciated, but there was grinding in the patella, tenderness to palpation at the medial joint line, but without tenderness at the lateral joint link.  Stability testing was all negative.  Her diagnosis of PFS of the right knee was confirmed, and the treating physician indicated that her symptoms are not responding to therapy.  

In a January 2009 private treatment record, the Veteran indicated that she has experienced right knee pain for many years.  She indicated that she works out in the gym 5 days per week (cardio, weights, and stretches).  Physical examination revealed decreased range of motion particularly on flexion, but negative varus/valgus stressing.  She reported pain on deep flexion and crepitance, but examination was negative with respect to subluxation and Lachman's.  Deep tendon reflexes were 2/4, strength 5/5, no focal deficits or weakness, normal sensation, and intact cranial nerves.  The assessment was right knee osteoarthritis (although it does not appear x-rays were taken at that time).  

In June 2010, the Veteran underwent surgery to repair a torn medial meniscus of the right knee with medial synovial shelf.  The surgeon performed an arthroscopy of the right knee with partial medial meniscectomy and excision of the medial synovial shelf.  

The Veteran was afforded another VA examination of the right knee in March 2012, during which she was diagnosed as having right status-post meniscus tear repair with residuals.  The Veteran endorsed right knee flare-ups of throbbing pain.  Range of motion testing revealed flexion to 120 degrees with objective evidence of pain beginning at 120 degrees.  The examiner found no limitation of extension.  Following three repetitions of flexion, the Veteran's flexion remained at 120 degrees, and there was no limitation of extension.  The examiner found no additional limitation in range of motion of the right knee following repetitive use.  The Veteran did have functional loss and/or functional impairment after repetitive use inasmuch as she had less movement than usual, painful motion, and interference with sitting, standing, and weight bearing in the right knee.  

The Veteran endorsed tenderness or pain to palpation in the right knee joint line or tissues.  Muscle strength testing in the right lower extremity was within normal limits.  Joint stability testing in the right knee was normal, and there is no evidence or history of recurrent patellar subluxation/dislocation.  The examiner found no evidence of additional tibial or fibular impairment.  Noted was the Veteran's history of a right meniscal tear with frequent episodes of joint locking and pain, but there was no joint effusion.  The examiner indicated that the Veteran had residual pain secondary to her meniscectomy, but she had no residuals of her 2003 arthroscopy.  The examiner noted the Veteran's right knee scars, but found that they are not painful, unstable, or greater than 39 square centimeters.  The Veteran denied use of any assistive devices.  X-ray of the knee revealed no evidence of fracture or dislocation.  The joint spaces are unremarkable, and the bone architecture and density are normal.  In other words, there was no evidence of any traumatic or degenerative arthritis, nor was there x-ray evidence of patellar subluxation or other significant diagnostic test findings.  The examiner found that the Veteran's right knee disability impacts her ability to work because pain increases upon bending and prolonged standing.  

Upon careful review of the evidence of record the Board finds no objective evidence that would warrant a rating greater than 10 percent for the Veteran's right knee disability under Diagnostic Codes 5257 and 5260-5263.  In this regard, the Board notes that VA must consider all the evidence of record to determine when an ascertainable increase occurred in the rated disability.  See Hazan v. Gober, 10 Vet. App. 511 (1997); see also Swanson v. West, 12 Vet. App. 442 (1999).

The results of the VA examinations and treatment records have consistently indicated no laxity, no dislocation or subluxation of the right knee, and no lateral instability.  The Board has considered the Veteran's subjective complaints of instability and reports of occasionally wearing a knee brace and recognizes that she is competent to describe her symptoms.  See Washington, 19 Vet. App. at 368.  However, the Board finds the more persuasive and probative evidence to be the manifestations and symptoms actually found by multiple health care specialists during the course of examination throughout the appellate time period.  As noted above, both VA examiners and treatment providers have specifically noted that there was no objective evidence of instability in the right knee on examination.  As such, the Board finds the wholly consistent objective medical evidence finding no instability, ligament problems, or laxity of the right knee significantly more probative than the Veteran's reports of right knee instability or giving way.  As such, the Board concludes that the Veteran's right knee disability is not manifested by moderate instability or subluxation, such as to warrant a higher rating under Diagnostic Code 5257. 

The Board acknowledges the private treatment records that diagnose osteoarthritis of the right knee joint, however, there is no x-ray evidence of right knee arthritis as required under Diagnostic Code 5003.  In fact, x-ray evidence shows a normal right knee.  As such, she is not entitled to a separate rating under this Code.  

The Board notes, however, that there is objective evidence of dislocated semilunar cartilage of the right knee.  In the May 2006 VA examination, the examiner found a minimal cartilaginous irregularity (chondrosis) that it at least as likely as not related to her in-service treatment for PFS.  Also, in 2010 she was diagnosed as having chronic right knee pain secondary to medial synovial shelf and anterior horn medial meniscal tear.  The Board acknowledges that the meniscus tear has never been definitively linked to the Veteran's service-connected PFS of the right knee.  However, as the Veteran has clearly been service-connected for a disability of the right knee, and there is no evidence of intervening trauma or injury, the Board will afford the Veteran the benefit of the doubt and presume that all symptoms and manifestations noted during the period under consideration in this appeal, including a lateral meniscal tear, are attributable to the service-connected disorder.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (the Board is precluded from differentiating between symptomatology attributed to service-connected disability and non service-connected disability in the absence of medical evidence which does so).

As noted above, the June 2010 operative report showed a history of a torn meniscus and the subsequent March 2012 VA examination showed frequent episodes of joint locking, pain, and a history of a meniscal tear.  As such, the Board concludes that it would most advantageous to her to rate her right knee disability under Diagnostic Code 5258, which is a 20 percent rating.  Although Diagnostic Code 5257 does not explicitly mention such symptoms as pain or locking, the Board notes that the RO's appears to have applied that code as an analogous rating based on a finding that the overall degree of disability in the knee was slight.  In particular, the Board notes that the May 2006 rating decision wherein the 10 percent rating was assigned made no mention of subluxation or lateral instability having been shown, but did discuss her subjective complaints of pain.  Thus, in the circumstance of this particular case, the Board finds that keeping her at 10 percent under Diagnostic Code 5257 while awarding a separate rating under Diagnostic Code 5258 is for locking, effusion, and pain in the right knee is impermissible, as her pain was specifically contemplated by the RO in awarding her initial rating.  As such, the Veteran cannot have separate ratings under these criteria.  Thus, a single 20 percent rating under Diagnostic Code 5258 is warranted for the Veteran's knee disability.  

The Board also has considered whether a separate or higher rating could be applied for limitation of flexion (Diagnostic Code 5260) or extension (Diagnostic Code 5261).  As discussed above, however, the Veteran's objective pain-free range of motion has been at least 70 degrees throughout the appellate time period.  As there is no medical evidence of record indicating limitation of flexion to 30 degrees or less a 20 percent rating is not applicable under Diagnostic Code 5260 for the right knee.  38 C.F.R. § 4.71, Plate II.  As the Veteran does not have extension limited to 10 degrees or more a separate or higher rating under Diagnostic Code 5261 is not warranted for the right knee.  Id.  

In addition, no higher or alternative rating under a different Diagnostic Code can be applied for the timeframe on appeal.  The Board notes that there are other Diagnostic Codes relating to knee disorders, such as Diagnostic Code 5256 (ankylosis of the knee), Diagnostic Code 5259 (removal of semilunar cartilage, symptomatic), Diagnostic Code 5262 (impairment of the tibia and fibula), and Diagnostic Code 5263 (for genu recurvatum).  

During the period on appeal the Veteran's right knee disability has not been manifested by nonunion or malunion of the tibia and fibula, or genu recurvatum.  Ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  The Veteran is able to move her right knee, albeit with some limitation of motion, so it is clearly not ankylosed.  

The Board notes that functional loss as contemplated by the Court's holding in DeLuca v. Brown was also considered.  In this case, a higher rating based on functional loss is not warranted.  The Veteran clearly has complaints of chronic pain, instability, tenderness, and difficulty performing occupational and daily tasks.  However, the Board notes that the 20 percent rating assigned herein under the criteria of Diagnostic Code 5258 contemplate her symptoms of pain, swelling, and difficulty with movement.  Moreover, as discussed above, the Veteran has full extension without pain and limitation of flexion to no less than 70 degrees. Significantly, the VA examinations revealed no additional limitation of motion on repetitive use due to pain, weakness, fatigability, incoordination or pain on movement of a joint that would meet the criteria for compensable ratings under Diagnostic Codes 5260 or 5261.  In summary, there is no objective evidence of further decreased range of motion on repetition.  Although the Board sympathizes with the Veteran's difficulties, the Board notes that some degree of impairment on her ability to perform daily activities is contemplated in the current 20 percent rating.  Therefore, the Board concludes that the greater weight of evidence establishes that the Veteran's right knee has suffered no significant or additional functional loss beyond that contemplated by the assigned ratings.

Therefore, for the reasons explained above, the Board concludes that the Veteran's residuals of a right knee meniscectomy more nearly approximate the criteria for a 20 percent rating under Diagnostic Code 5258 for the entire period on appeal.

As shown above, and as required by Schafrath, 1 Vet. App. at 589, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, regardless of whether they have been raised by the Veteran.  For the time period on appeal, the Board finds no provision upon which to assign a rating greater than 20 percent for status-post meniscal tear repair under Diagnostic Code 5258.  

Additional Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2012).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular for the service-connected right knee disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Her right knee disability on appeal primarily involves symptoms of pain, which is contemplated in the assigned rating.    

Thus, the Veteran's current schedular rating is adequate to fully compensate her for her disability on appeal.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

TDIU

Legal Criteria

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2012).  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  If there is only one service-connected disability, this disability should be rated at 60 percent or more; if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a) (2012).

To meet the requirement of "one 60 percent disability" or "one 40 percent disability," the following will be considered as one disability: (1) disability of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from one common etiology; (3) disabilities affecting a single body system; (4) multiple injuries incurred in action; and (5) multiple disabilities incurred as a prisoner of war.  Id.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his or her employment and educational history.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2012).

Factual Background and Analysis

In this case, the Board notes that the Veteran's right knee disability is her only service-connected disability, and it is rated as 20 percent disabling.  Her combined rating is 20 percent.  Therefore, the Veteran's service-connected disabilities do not meet the percentage rating standards for a TDIU.  38 C.F.R. § 4.16(a).  

Nevertheless, the Board must consider whether the evidence warrants referral to the appropriate VA officials for entitlement to a total disability rating for compensation purposes based on individual unemployability on an extraschedular basis under the provisions of 38 C.F.R. §4.16(b).  See Bowling, 15 Vet. App. at 1.  For a Veteran to prevail on a claim for entitlement to TDIU, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough; the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Veteran reports that she has not worked since the mid-2000s.  Prior to that time period, she was a veterinary technician.  She indicated that she was unable to continue working in that profession because of her ongoing right knee problems as she was unable to lift dogs up onto the examination tables, nor was she able to stand for long periods of time.  The Veteran is licensed and certified as a veterinary technician and has an Associate's Degree in Veterinary Technology.  

Having reviewed the record, the Board finds that the greater weight of probative evidence is against finding that the Veteran's case is outside the norm so as to warrant extraschedular consideration.  The Veteran has contended that she should be entitled to unemployability, as her service-connected right knee pain causes difficulties with extended standing or lifting.  

As noted above, the Veteran was afforded a VA examination in May 2006, during which she reported that she was not currently employed.  The examiner indicated that the Veteran's knee disability has no bearing on her employability, but she does not think she could continue working as a veterinary technician because of her inability to stand for long periods of time or inability to lift animals due to right knee pain.  

The Veteran was most recently afforded a VA examination in March 2012.  Therein the Veteran discussed ongoing right knee pain with difficulty lifting and prolonged standing.  On examination, the Veteran had some limitation of motion with pain at the endpoints of motion.  The examiner opined that the Veteran's right knee disability impacts her ability to work inasmuch as pain increases upon bending and prolonged standing.  The examiner did not, however, indicate that her right knee disability rendered her unemployable.   

In short, the Board notes there is no medical professional who has suggested that the Veteran is unable to maintain and follow substantially gainful employment as a result of her service-connected disability.  The Board also cannot identify any symptoms or manifestations of her knee disability that suggests that it is outside the norm in either its nature of severity so as to render her totally unable to maintain or follow employment.  The Board acknowledges the Veteran's contention that her right knee symptoms render her unemployable.  Although the Veteran can certainly describe symptoms and the difficulties caused by her disability, the Board finds her assertion that such symptomatology is so severe as to render her unemployable particularly problematic in light of the Veteran's own concession that she feels that she is capable of receiving training for other forms of employment.  

As outlined above, in Van Hoose, 4 Vet. App. at 363, the Court noted,

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See 38 C.F.R. § 4.16(a) (1992). 

In this case, there is simply no evidence of unusual or exceptional circumstances to warrant referral for extra-schedular consideration of a total disability rating based on the Veteran's service-connected disability.  The Veteran has right knee pain that causes difficulty with lifting and standing for long periods of time, and these symptoms are the basis for the 20 percent rating assigned.  

Given the above, while the Board does not doubt that the Veteran's service-connected disability has some effect on her employability, the preponderance of the evidence does not support her contention that her service-connected disability is of such severity as to preclude her participation in any form of substantially gainful employment.  Indeed, the most credible lay and medical evidence of record clearly demonstrates that the Veteran's service-connected disability do not preclude some form of employment.  

Accordingly, in the absence of any evidence of unusual or exceptional circumstances beyond what is contemplated by the assigned schedular disability evaluations, the preponderance of the evidence is against the Veteran's claim that she is precluded from securing substantially gainful employment solely by reason of her service-connected disability or that she is incapable of performing the physical acts required by employment due solely to her service-connected disability, even when her disability are assessed in the context of subjective factors such as her occupational background and level of education.  The Board concludes, therefore, that referral of this claim for consideration of a total disability rating on an extraschedular basis is not warranted.  In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A 20 percent rating for dislocated semilunar cartilage of the right knee is granted, subject to the regulations controlling payment of monetary benefits.

Entitlement to a TDIU is denied.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


